MEMORANDUM2
Larry B. Penney and the Law Office of Larry B. Penney (collectively “Penney”) appeal pro se the district court’s summary judgment for the Chicago Insurance Company (“CIC”), declaring CIC’s right to rescind Penney’s legal malpractice policy due to a material misrepresentation in the policy application. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review summary judgment de novo. Summers v. A. Teichert & Son, Inc., 127 F.3d 1150, 1152 (9th Cir.1997). Because the evidence submitted by Penney in opposition to summary judgment did not show the existence of a genuine issue of material *466fact, the district court did not err by granting summary judgment. See id. Nevada Revised Statute § 687B.110 permits an insurer to void a policy when the application contains an incorrect statement that was material to the insurer’s acceptance of the risk, issuance of the policy, or to the terms of the policy issued. Randono v. CUNA Mut. Ins. Group, 106 Nev. 371, 793 P.2d 1324, 1325-26 (Nev.1990).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.